[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                              No. 05-15606                    JUNE 19, 2006
                          Non-Argument Calendar             THOMAS K. KAHN
                                                                CLERK
                        ________________________

                     D. C. Docket No. 05-00059-CR-WS

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

                                    versus

JENNIFER LYNNE WEEKLEY,

                                                        Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                               (June 19, 2006)

Before TJOFLAT, DUBINA and PRYOR, Circuit Judges.

PER CURIAM:

     Appellant Jennifer Lynne Weekley appeals her conviction for misprision of
a felony, arising from a bank robbery, in violation of 18 U.S.C. § 4. On appeal,

Weekley argues that the district court erred in denying her motion to dismiss the

indictment because she could have been held accountable for the underlying felony

as a principal or accessory after the fact, and asserts that the charge should have

been dismissed because her failure to make known information regarding the bank

robbery was an exercise of her Fifth Amendment privilege.

      We review a district court’s denial of a motion to dismiss an indictment for

an abuse of discretion. United States v. Pielago, 135 F.3d 703, 707 (11th Cir.

1998). According to 18 U.S.C. § 4, which addresses misprision of a felony:

      Whoever, having knowledge of the actual commission of a felony
      cognizable by a court of the United States, conceals and does not as
      soon as possible make known the same to some judge or other person
      in civil or military authority under the United States, shall be fined
      under this title or imprisoned not more than three years, or both.

“Misprision of a felony requires both knowledge of a crime and some affirmative

act of concealment or participation. . . . [M]ere failure to report a known felony

would not violate 18 U.S.C. § 4.” Itani v. Ashcroft, 298 F.3d 1213, 1216 (11th Cir.

2002) (quotation omitted).

      The Fifth Amendment to the United States Constitution provides that “no

person . . . shall be compelled in any criminal case to be a witness against himself.”

U.S. Const. amend. V. We have held that “[t]o assert this privilege against



                                           2
self-incrimination . . . a witness’ fear of conviction on the basis of his testimony

must be reasonable, real, and appreciable.” United States v. Gecas, 120 F.3d 1419,

1424 (11th Cir. 1997) (en banc). “[N]either the text nor the spirit of the Fifth

Amendment confers a privilege to lie. Proper invocation of the Fifth Amendment

privilege against compulsory self-incrimination allows a witness to remain silent,

but not to swear falsely.” Brogan v. United States, 522 U.S. 398, 404, 118 S. Ct.

805, 810, 139 L. Ed. 2d 830 (1998) (quotation omitted). This is true regardless of

whether such statements are under oath. United States v. Veal, 153 F.3d 1233,

1241 (11th Cir. 1998).

      In the instant appeal, the record demonstrates that Weekley made false

statements to a law enforcement officer concerning the bank robbery at issue. We

conclude that the district court applied the correct legal standard in determining

that Weekley could not use the Fifth Amendment to shield a false statement to a

law enforcement officer, and thus defend herself from prosecution for misprision

of a felony. Accordingly, the district court did not abuse its discretion in denying

Weekley’s motion to dismiss the indictment, and we affirm its order and

Weekley’s conviction.

      AFFIRMED.




                                           3